DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2022 has been entered.
 
Acknowledgement
Applicant’s amendment filed on August 31, 2022 is acknowledged. Accordingly claims 1-23 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
With respect to claims 1-23, rejection under 35 U.S.C. §101, Applicant argues that the 101 rejection should be withdrawn because the examiner has failed to meet the burden of proving that the claims are directed to an abstract idea and that the claims do recite significantly more.
In response examiner respectfully disagrees and submits that the rejection under 35 U.S.C. §101, should be maintained for the following reasons: The first step in the 2019 Revised Patent Subject Matter Eligibility Guideline analysis is to "determine whether the claims at issue are directed to one of those patent-ineligible concepts," such as an abstract idea. The inquiry often is whether the claims are directed to "a specific means or method" for improving technology or whether they are simply directed to an abstract end-result. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314 (Fed. Cir. 2016). Here the claims are directed to “real-time payment and non-real-time account payment reconciliation” as part of system of commerce- which is considered an abstract idea. The second inquiry is to determine whether the recited judicial exception is integrated into a practical application. Here the claims are not integrated into a practical application because the use of computer or technology is merely serving as a tool to implement the abstract idea. The technology here only automates the abstract idea of “real-time payment and non-real-time account payment reconciliation” and for these reasons the rejection under 35 U.S.C. §101, should be maintained.
In view of the above it is Examiner’s position that claims 1-23 are not patentable over the references of record and the rejection should be maintained.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1: In the instant case, 
claim 1 is directed to a method for execution by a network computing device of a cryptocurrency payment system, which is a statutory category of invention, 
Claim 9 is directed to method, which is a statutory category of invention and 
Claim 16 is directed to a computer readable medium, which is a statutory category of invention.
Step 2a: 
While claims 1, 9 and 16 are directed towards a statutory category of invention, the claims are directed towards at least one judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) without significantly more. In the instant case, the claims are directed to abstract idea of a “real-time payment and non-real-time account payment reconciliation” as part of system of commerce- which is considered an abstract idea. Put simply the claims recites “executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation…..” See grouping of abstract ideas in prong one of step 2A (see 2019 Revised Patent Subject Matter Eligibility Guideline). Claims 1, 9 and 16 recites: receiving real-time payment information…; locking an amount of system cryptocurrency…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation ….These steps constitutes the abstract idea of organizing human activity.  Thus the claims are directed to an abstract idea of organizing human activity (relationships between people to coordinate a purchase transaction). The limitations that set forth this abstract idea include: 
receiving real-time payment information…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation….
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “source computing device”, “destination computing device”, merely uses a computer as a tool to perform the abstract idea. The use of “source computing device”, “destination computing device”, does no more than generally link the abstract idea to a particular field of use, the use of “source computing device”, “destination computing device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of “source computing device”, “destination computing device”, do not amount to significantly more than the abstract idea. As discussed above, taking the claim elements separately, the use of “source computing device”, “destination computing device”, does not improve the functioning or performance of the processor/computer and the use of a processor/computer does no more than use a processor/computer to implement the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of “receiving real-time payment information…; locking an amount of system cryptocurrency…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation” using a computer. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-15 and 17-23 further recite characteristics of data or continue to perform similar actions on data to perform the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Dependent claims 2-8, 10-15 and 17-23 merely extend the abstract idea of claims 1, 9 and 16 by describing the use of computer device or processor to receiving real-time payment information…; executing a real-time cryptocurrency-based payment… and initiating a nonreal time cryptocurrency-based payment reconciliation…. and only serve to add additional layers of abstraction to the abstract idea of claims 1, 9 and 16. Therefore, the dependent claims are also not patent eligible.

Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not effect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Thus Examiner concludes that the claims are not directed to a patent-eligible subject matter under 35 U.S.C. 101 because it does not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al (hereinafter “Thomas”) U.S. Patent Application Publication No. 2016/0342983 A1 in view of Meaney et al (hereinafter “Meaney”) U.S. Patent Application Publication No. 2011/0055079 A1.

As per claims 1 and 16, Thomas discloses a method for execution by a network computing device of a cryptocurrency payment system, the method comprises:
receiving real-time payment information regarding a cryptocurrency-based payment from a source computing device to a destination computing device (0035, which discloses that “A sending party may initiate a transfer of resources to a receiving party, using any suitable computing device. The transfer may be performed using resource tracking systems, which may be any suitable computing devices for tracking the ownership of resources by the various parties.”), 
wherein the digital wallet of the source computing device stores one or more cryptocurrencies, and wherein the destination computing device accepts a selected currency (0039, which discloses that “For example, a record of the amount and type of a sending party resource may be stored in a database that is part of a resource tracking system.”);
in response to receiving the real-time payment information:
locking an amount of system cryptocurrency to back the cryptocurrency-based payment (0030, which discloses that “Responsive to receiving the authorization, the hold may be placed on the second quantity of the first resource type in the first resource pool to create a held second quantity of the first resource type. The held second quantity of the first resource type cannot be transferred from the first resource pool until the hold is released.”; 0040, which discloses that “The intermediary may receive the prepared transfer receipt that was sent out by the sender-intermediary resource tracking system. In response, the intermediary may place a hold on a certain amount of resources controlled by the intermediary party and tracked by an intermediary-receiver resource tracking system, which may also track resources controlled by the receiving party.”);
executing a real-time cryptocurrency-based payment process to pay the destination computing device in the selected currency, wherein the source computing device provides an amount of a cryptocurrency of the one or more cryptocurrencies for the cryptocurrency-based payment, and wherein the destination computing device receives the payment of the selected currency in a real-time frame (0049, which discloses that “This can fulfill the condition for releasing a hold on the sending party's resources at the sender-intermediary resource tracking system, allowing the sending party's resources to be transferred to the intermediary party. The intermediary may send a notification to the receiver and the sender that the transfer (from sender to receiver) was completed.”); 
initiating a nonreal-time cryptocurrency-based payment reconciliation process to reconcile the cryptocurrency-based payment with a cryptocurrency-based payment backing account, wherein the cryptocurrency payment backing account stores system cryptocurrency to back cryptocurrency-based payments made by the digital wallet, wherein the reconciliation of the cryptocurrency-based payment with the cryptocurrency-based payment backing account occurs within a second time frame, and wherein the second time frame is longer than the real-time frame 
What Thomas does not explicitly teach:
initiating a nonreal-time cryptocurrency-based payment reconciliation process to reconcile the cryptocurrency-based payment with a cryptocurrency-based payment backing account, wherein the cryptocurrency payment backing account stores system cryptocurrency to back cryptocurrency-based payments made by the digital wallet, wherein the reconciliation of the cryptocurrency-based payment with the cryptocurrency-based payment backing account occurs within a second time frame, and wherein the second time frame is longer than the real-time frame
Meaney discloses the method comprising:
initiating a nonreal-time cryptocurrency-based payment reconciliation process to reconcile the cryptocurrency-based payment with a cryptocurrency-based payment backing account, wherein the cryptocurrency payment backing account stores system cryptocurrency to back cryptocurrency-based payments made by the digital wallet, wherein the reconciliation of the cryptocurrency-based payment with the cryptocurrency-based payment backing account occurs within a second time frame, and wherein the second time frame is longer than the real-time frame (0045, which discloses that “Additionally, there is a batch reconciliation module where a settlement database is in communication with the data reconciliation process. The data reconciliation process involves an automatic reset engine for the purposes of the batch reconciliation. Accordingly, although environment 400 facilitates real time payment of suppliers by account holders through either single use accounts or expansion of credit in an existing account, nevertheless, a reconciliation batch, non-real time, process can take place for those suppliers that have been paid by an account holder by use of various accounts issued to the account holder by an issuer.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Thomas and incorporate a method further comprising: initiating a nonreal-time cryptocurrency-based payment reconciliation process to reconcile the cryptocurrency-based payment with a cryptocurrency-based payment backing account, wherein the cryptocurrency payment backing account stores system cryptocurrency to back cryptocurrency-based payments made by the digital wallet, wherein the reconciliation of the cryptocurrency-based payment with the cryptocurrency-based payment backing account occurs within a second time frame, and wherein the second time frame is longer than the real-time frame in view of the teachings of Meaney in order to facilitate traceability.

As per claims 2, 13 and 17, Thomas discloses the method, wherein the real-time payment information includes:
source real-time payment information, wherein the source real-time payment information includes a source identifier (ID) and a type of the cryptocurrency to use in the cryptocurrency-based payment (see fig. 5; 0139);
destination real-time payment information, wherein the destination real-time payment information includes a destination identifier (ID) and the selected currency (see fig. 5; 0139); and
an amount of the cryptocurrency-based payment (0139).

As per claims 3 and 18, Thomas discloses the method further comprises:
receiving the source real-time payment information from the source computing device (see fig. 5, 0133; 0139); and
receiving the destination real-time payment information and the amount of the cryptocurrency-based payment from one or more of: the source computing device and the destination computing device (see fig. 5; 0133; 0139).

As per claims 4 and 19, Thomas discloses the method, wherein the real-time cryptocurrency-based payment process comprises:
obtaining the amount of the cryptocurrency from the source computing device to use in the cryptocurrency-based payment (0133);
exchanging the amount of the cryptocurrency to an amount of the selected currency (0133); and
sending the amount of the selected currency to the destination computing device ( 0072; 0133).

As per claims 5 and 20, Thomas discloses the method, wherein the nonreal-time cryptocurrency-based payment reconciliation process comprises:
verifying the amount of the cryptocurrency obtained from the source computing device using a nonreal-time verification process (0040; 0070); and
when the amount of the cryptocurrency is verified:
releasing the amount of the system cryptocurrency (see claim 1; 0078).

As per claim 6, Thomas discloses the method further comprises:
when the amount of the cryptocurrency is not verified:
consuming the amount of the system cryptocurrency (0078; 0105; 0168).

As per claim 7, Thomas discloses the method further comprises:
when the initiation of the real-time cryptocurrency-based payment process is terminated prior to paying the destination computing device in the selected currency:
releasing the amount of the system cryptocurrency (0105; 0168).

As per claims 8 and 23, Thomas discloses the method, wherein the first time frame is in seconds and the second time frame is in minutes (0070).

As per claim 9, Thomas discloses a method comprises:
facilitating, by a network computing device of a cryptocurrency payment system, a real-time cryptocurrency-based payment from a source computing device paying with a cryptocurrency to a destination computing device accepting a desired currency (0070, which discloses that “Similarly, for resources that may be distinct, such as where access to specific blocks of memory is to be transferred, the hold may prevent other transfers or uses of the particular resources unless and until the conditions of the hold are fulfilled. The hold may last for a certain time period. The time period may be any suitable time period, including seconds or fractions thereof, minutes, hours, or days. The resource tracking system may be able to release the hold on the resource when the time period expires. A hold may specify one or more conditions that must be satisfied to be released.”), 
wherein a digital wallet of the source computing device stores the cryptocurrency (0039, which discloses that “For example, a record of the amount and type of a sending party resource may be stored in a database that is part of a resource tracking system.”);
wherein the source computing device and the destination computing device interact via an interface means of the cryptocurrency payment system (0227, which discloses that “Other interfaces, such as a network interface 29, may provide a connection to remote systems and devices via a telephone link, wired or wireless local- or wide-area network connection, proprietary network connections, or the like. For example, the network interface 29 may allow the computer to communicate with other computers via one or more local, wide-area, or other networks, as shown in FIG. 23.”); and 
wherein the network computing device facilitates the real-time cryptocurrency-based payment by executing a real-time cryptocurrency payment process of the real-time cryptocurrency-based payment and a nonreal-time cryptocurrency-based payment reconciliation process of the real-time cryptocurrency-based payment, wherein the real-time cryptocurrency payment process sends payment of the desired currency to the destination computing device in real-time (0070, which discloses that “Similarly, for resources that may be distinct, such as where access to specific blocks of memory is to be transferred, the hold may prevent other transfers or uses of the particular resources unless and until the conditions of the hold are fulfilled. The hold may last for a certain time period. The time period may be any suitable time period, including seconds or fractions thereof, minutes, hours, or days. The resource tracking system may be able to release the hold on the resource when the time period expires. A hold may specify one or more conditions that must be satisfied to be released.”), and wherein the real-time cryptocurrency payment process is executed by:
receiving, by the network computing device, real-time payment information from at least the source computing device (0035, which discloses that “A sending party may initiate a transfer of resources to a receiving party, using any suitable computing device. The transfer may be performed using resource tracking systems, which may be any suitable computing devices for tracking the ownership of resources by the various parties.”);
sending, by the network computing device, an instruction to a cryptocurrency-based payment backing account of the cryptocurrency payment system to lock an amount of system cryptocurrency based on the real-time payment information, wherein the cryptocurrency payment backing account stores system cryptocurrency to back cryptocurrency-based payments made by the digital wallet (0003, which discloses that “An instruction may be received to transfer a first quantity of a first resource type from a first resource pool to a second resource pool. An instruction may be received to place a hold on a second quantity of the first resource type in the first resource pool. An authorization to place the hold on the second quantity of the first resource type in the first resource pool.”);
exchanging, by the network computing device, an amount of received cryptocurrency to an amount of the desired currency (0142, which discloses that “The proposed transfers may indicate to the resource tracking systems 200 and 600 what type and quantity of resources are to be moved, and between which resource pools, to effect the transfer desired by the sending party.”);
sending, by the network computing device, the amount of the desired currency to the destination computing device to complete the real-time cryptocurrency-based payment (0085, which discloses that “The resource tracking system at the financial institution at which the sending party and intermediary party have accounts may automatically transfer the held 100 US dollars from the sending party's account to the intermediary party's account, for example, decreasing the sending party's account by 100 US dollars and increasing the intermediary party's account by 100 US dollars.”);
verifying, by the network computing device, the amount of the received cryptocurrency received from the source computing device for the real-time cryptocurrency-based payment using a nonreal-time verification process and 
when the amount of the received cryptocurrency is verified:
sending, by the network computing device, an instruction to the cryptocurrency- based payment backing account to release the locked amount of system cryptocurrency (0049, which discloses that “This can fulfill the condition for releasing a hold on the sending party's resources at the sender-intermediary resource tracking system, allowing the sending party's resources to be transferred to the intermediary party. The intermediary may send a notification to the receiver and the sender that the transfer (from sender to receiver) was completed.” 0050).
sending, by the network computing device, the amount of the desired currency to the destination computing device to complete the real-time cryptocurrency-based payment (0051, which discloses that “Additionally, the account interface component 252 can access (or otherwise send, modify, or request) the real-time settlement holding account of the FIS 250 associated with a STSC redemption transaction (e.g. the holding account of the financial institution server that created the STSC), debit the real-time settlement holding account, and credit the redemption requestor's fiat account. In some embodiments, crediting the requestor's fiat account can include transferring the credited amount of fiat currency from the real-time settlement holding account to a requestor's fiat account maintained by a financial institution other than the financial institution controlling the FIS 250.”)
What Thomas does explicitly teach:
verifying, by the network computing device, the amount of the received cryptocurrency received from the source computing device for the real-time cryptocurrency-based payment using a nonreal-time verification process
Meaney discloses the method comprising:
verifying, by the network computing device, the amount of the received cryptocurrency received from the source computing device for the real-time cryptocurrency-based payment using a nonreal-time verification process (0045, which discloses that “Additionally, there is a batch reconciliation module where a settlement database is in communication with the data reconciliation process. The data reconciliation process involves an automatic reset engine for the purposes of the batch reconciliation. Accordingly, although environment 400 facilitates real time payment of suppliers by account holders through either single use accounts or expansion of credit in an existing account, nevertheless, a reconciliation batch, non-real time, process can take place for those suppliers that have been paid by an account holder by use of various accounts issued to the account holder by an issuer.”)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Thomas and incorporate a method further comprising: verifying, by the network computing device, the amount of the received cryptocurrency received from the source computing device for the real-time cryptocurrency-based payment using a nonreal-time verification process in view of the teachings of Meaney in order to facilitate transaction and enhance traceability.

As per claims 10 and 21, Thomas discloses the method further comprises:
when the amount of cryptocurrency is not verified:
sending, by the network computing device, an instruction to the cryptocurrency-based payment backing account to consume the locked amount of system cryptocurrency (0078; 0105; 0168).

As per claims 11 and 22, Thomas discloses  the method further comprises:
when the real-time cryptocurrency-based payment is terminated prior to the sending the amount of the desired currency to the destination computing device:
sending, by the network computing device, an instruction to the cryptocurrency-based payment backing account to release the locked amount of system cryptocurrency (see claim 1; 0078).

As per claim 12, Thomas discloses the method, wherein the interface means includes a direct link or a network connection (see fig. 5).

As per claim 14, Thomas discloses the method further comprises:
receiving, by the network computing device, the source real-time payment information from the source computing device (see fig. 5; 0133; 0139); and 
receiving, by the network computing device, the destination real-time payment information and the amount of the real-time cryptocurrency-based payment from one or more of the source computing device and the destination computing device (see fig. 5; 0133; 0139).

As per claim 15, Thomas discloses further discloses the method, wherein the cryptocurrency-based payment backing account is associated with the network computing device and one or more of: the source computing device, the destination computing device, or the type of cryptocurrency (0139).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        November 17, 2022